EXHIBIT 10.1 FIRST AMENDMENT TO THE FAIRPORT SAVINGS BANK SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT DATED JULY 30, 2010 FOR KEVIN MARONEY THIS FIRST AMENDMENT is entered into this 7th day of October, 2011, by and between FAIRPORT SAVINGS BANK (the “Bank”), a savings association located in Fairport, New York, and KEVIN MARONEY (the “Executive”). WHEREAS, the Bank and the Executive executed the Supplemental Executive Retirement Agreement on July 30, 2010 (the “Agreement”); WHEREAS, Article 8.1 of the Agreement provides that the Agreement may be amended upon mutual consent of the parties thereto; and WHEREAS, the parties now desire to amend the Agreement for the purpose of increasing the Normal Retirement Benefit from Thirty Thousand Dollars ($30,000) to Forty Thousand Dollars ($40,000); NOW, THEREFORE, it is agreed by and between the Bank and the Executive as follows: Article 2.1.1 of the Agreement shall be amended and replaced as follows: 2.1.1Amount of Benefit. The annual benefit under this Section 2.1 is Forty Thousand Dollars ($40,000). IN WITNESS WHEREOF, the parties have executed this First Amendment as of the date indicated above. EXECUTIVE: BANK: FAIRPORT SAVINGS BANK /s/ Kevin Maroney /s/ Dana C. Gavenda Kevin Maroney By:Dana C. Gavenda Title:President and CEO
